DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “configure” on line 3 should be “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, 14, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2003/0174389).
With regard to claims 1 and 8, Tanaka discloses an optical amplification device comprising (see Fig. 7):




A plurality of optical fiber amplifiers (Raman amplification optical fibers (10N, 10P))
An optical system (pump-light supply circuit) configured to input a plurality of pump beams (from pumps 31a & 31b) and output a plurality of branched pump light beams  (“pumping light” shown by arrows) which are supplied respectively to the plurality of optical fiber amplifiers [0085]
The optical system including at least one asymmetric coupler (32) having a predetermined asymmetric branching ratio (n:1 ration, [0086])
Wherein a desired intensity different between the plurality of branched pump light beams is set by adjusting an intensity (power) of at least one input light beam of the asymmetric coupler [0089]
With regard to claim 14, Tanaka discloses a method for supplying pump light to a plurality of optical fiber amplifiers (fiber transmission lines with Raman amplification) comprising
By an optical system, inputing a plurality of pump light beams (from pumps 31a & 31b);
By at least one asymmetric coupler with a predetermined asymmetric branching ratio included in the optical system (32,  has an asymmetric brancing ratio n:1 [0086]), outputting a plurality of output light beams (“pumping light” shown by arrows)  to supply the plurality of branched light  to the plurality of optical fiber amplifiers [0085]
With regard to claims 2, 9, and 16, the asymmetric branching ratio is 1:n, where n is a predetermined natural number [0086].
With regard to claims 3, 10, and 17, the optical system includes asymmetric coupler (32) which inputs the first pump light beam from (31a) and second pump light beam from (32b) to supply a first branched pump light beam (upper arrow) and a second branched pump light beam (lower arrow) respectively to a first optical amplifier (10N ascending line)  and a second optical amplifier (10P descending line).
With regard to claims 5 and 12, the power (equivalent to intensity) difference between the plurality of  branched pump light beams is set so that each of the optical fiber amplifiers has a desired amplification characteristic (at least for the case of equalizing  the Raman gain in each of the transmission paths, [0090]).
With regard to claim 7, the optical amplification device is part of an optical repeater.

With regard to claims 20 and 21, the asymmetric coupler has two inputs and two outputs, producing first and second branched pump light from the respective outputs [0089].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 1, 8 and 14 above, and further in view of Shimojoh (US 2002/0122242).
With regard to claims 4, 11, and 19, Tanaka does not disclose first to fourth couplers of two-input, two-output asymmetric type, in the claimed limitation. However, Shimojoh teaches in the same field of endeavor, an optical amplification device comprising an optical system includes a first to fourth couplers of two-input, two-output type, wherein
the first coupler (2 1) inputs a first pump light beam and a second pump light beam (from excitation light sources 11 and 1 2);
the second coupler (2 2) inputs a third pump light beam and a fourth pump light beam (from excitation light sources 13  and 14 );
the third coupler (2 3) inputs a first output of the first coupler and a first output of the second coupler and supplies a first branched pump light beam and a second branched 2U); and
the fourth coupler (2 4) inputs a second output of the first coupler and a second output of the second coupler and supplies a third branched pump light beam and a fourth branched pump light beam respectively to a third optical fiber amplifier (8 2D) and a fourth optical fiber amplifier (8 1D).
The system of Tanaka may be extended by introducing the additional couplers of Shimojoh;     i. e. one of the couplers in Shimojoh corresponds to the asymmetric coupler of Tanaka. The configuration of Shimojoh permits the pumps to be shared amongst two additional Raman amplifiers (transmission fibers), while reducing the need for separate control systems, since a single controller (10) may be used to control pumping of all the amplifiers  (Shimojoh para. [0012-0013]). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to extend the system of Tanaka with additional couplers and pumps as taught by Shimojoh to amplify  signals on an optical transmission system having multiple optical fibers, while maintaining a simple method varying pump light among the amplifiers.
With regard to claim 6 and 13, Tanaka does not specifically discuss the wavelength dependency of the plurality of optical fiber amplifiers, nor setting the intensity difference between the branched pump light beams to make an amplification characteristic in first wavelength band and a second wavelength band uniform. However, Shimojoh teaches in the same field of endeavor, an optical amplification device comprising shared pumps for multiple optical fiber amplifiers (e. g. Fig. 7, described above). Shimojoh further teaches (Fig. 9 & para. [0080-0084]) a configuration of monitoring of (signal) wavelength bands, a pump controller, and current drivers for the pumps, which function together to reduce the error in Raman amplification due to dispersion and variation of optical transmission paths for the wavelength bands [0085].  This results in higher accuracy and is desirable for amplification in wavelength multiplex division optical communication. Therefore, it would have been obvious to one .

Information Disclosure Statement
The information disclosure statements filed on May 22, 2019, July 13, 2020, and Sept. 3, 2020 have been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shibuya, Islam, Nagel et al., and Kawai (two references) disclose multiple pump coupling to multiple optical amplifiers through symmetric and asymmetric couplers. Kawai (US 2019/0348812) is not prior art but is cited as related to unequal branching of pump light to optical amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).